Title: [Diary entry: 30 June 1788]
From: Washington, George
To: 

Monday 30th. Thermometer at 60 in the Morning—72 at Noon And 72 at Night. Morning clear & cool, the Wind being at No. W. but shifting afterwards to the So. Wt. it grew warm. Rid to the Ferry, French’s and Dogue run Plantations; and to the Brick yard.  At the Ferry—three plows & two harrows were at work as mentioned yesterday & the other people were gathering up & Shocking the Rye which had been cut down. At French’s. The Muddy hole plows came there about 8 Oclock; and the Hoe People from D. Run (except the two old women) about 11; in order that my Corn might be hoed and my Potatoes get Planted. And abt. 5 Oclock in the Afternoon 12 hands from the Neck were also added to them. The whole employed in Weeding & setting Corn, & planting Potatoes. Two harrows and one plow were preparing for, and covering the latter—While 4 plows threw a single furrow on each side of the Corn to facilitate the Hoe work. At Dogue Run—the Hoes, until I ordered them to French’s were weeding and thinning Carrots; but seeing no prospect of their accomplishing it today, and the work above mentioned being more essential the change of course was made. Three plows were Plowing Corn as usual. The little harrow following. Moll being Sick the 2d. harrow (newly-fitted up) was stopd. At Muddy hole—the Plows having checquered the ground intended for Pease went, as before mentioned, to French’s. The Hoe people having, abt. 5 Oclock, finished the Mansion House New ground, recd. the Pease sent me by Colo. Spaight & those brought from York river by my Nephew, and went to planting them in the following manner—viz.—the small white Peas picked from the others, which were red, and which hardly exceeded a pint were to be planted in the South Corner of the ground. Then leaving an interval of a Row, the Red Pease of do. were to be planted, & then after another interval of a Row, those from York River were to follow.